Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 06/17/2022 and claims 1-4 and 6-21 are now in condition for allowance.
3.	As Applicant pointed out on pages 8-13 of the response, art of record, Sankaran, Guedalia, Furuichi, Morton  or Vandikas, does not teach and/or fairly suggest a process for:
“the management of Internet-of-Things (IoT) devices including a management system for identifying, interrogating, and updating devices connected to one or more networks, wherein a plurality of families of such IoT devices are identified with their individual IoT devices, wherein interrogating each of the plurality of loT devices over a network based on the plurality of IoT device families to determine a plurality of sets of IoT device configurations; and update a first configuration setting using a first protocol corresponding to a first particular IoT device family from the plurality of IoT device families that corresponds to the first particular loT device, and modify the at least one second configuration setting using a second protocol corresponding to a second IoT device family from the plurality of IoT device families that corresponds to the second IoT device, wherein the set of IoT devices configurations are analyzed to determine at least one first security vulnerability corresponding to at least one first configuration setting of a first particular IoT device to be changed and at least one second security vulnerability corresponding to at least one second configuration setting of a second IoT device to be changed” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 8 and 15. 
Thus all pending claims 1-4 and 6-21 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193